DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 15 March 2021.  Claims 1-15 are pending.  Claims 1, 4, 8, 11, and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment to claims 1 is sufficient to overcome the prior rejection under 35 USC 101. As such, the prior rejection of claims 1-7 under 35 USC 101 is withdrawn.
Similarly, in light of Applicant’s remarks, the prior rejection of claims 5 and 12 under 35 USC 112(a) is withdrawn.
Applicant's further arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Independent claim 15 was previously rejected under 35 USC 101 for failing to limit the claimed “computer readable medium” to non-transitory media.  Applicant generally alleges that claim 15 is directed towards one of the four categories of patent eligible subject matter (remarks at 7-8), but fails to particularly address the respective issue.  No relevant amendment to the claims was made.  As a result, claim 15 remains rejected under 35 USC 101.
	Applicant argues with respect to the prior rejection of claims 1-15 under 35 USC 112(b) on pages 9-10 of the remarks.  The examiner respectfully disagrees.  It is agreed that breadth of scope does not equal indefiniteness; however, the specification and claims fail to adequately define an “electronic device” such that the claimed subject matter is particularly pointed out and distinctly claimed, as required by 35 USC 112(b).  As previously noted, the specification puts 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “a computer readable medium” that is not limited to non-transitory media.  The limitations of the claim fail to explicitly recite use of a “non-transitory” computer readable medium.  The specification, at ¶ 0048 for may be provided in the form of a non-transitory storage medium” (at ¶ 0048, emphasis added).  Such language does not limit the claimed computer readable medium to non-transitory storage media, and as such the claim is directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 8, and 15 recite the term “electronic device”, but fails to provide any requisite structure necessary to particularly point out and distinctly claim the subject matter of the invention.  Without further definition from the claims or specification, the term “electronic device” refers to a nearly unlimited number of electronic “things”.  The claims provide no limiting structure.  The specification provides many examples of what an “electronic device” may entail, but similarly fails to limit.  For example, the specification at ¶ 0045 discloses:
The electronic device according to various embodiments may be one of various types of electronic devices.  The electronic devices may include, for example, a portable communications device (e.g. a smart phone), a computer device, a portable multimedia 

	Indeed, the specification seeks to provide no explicit limit on what constitutes an “electronic device”.  As a result, independent claims 1, 8, and 15 are rendered indefinite.  Claims depending from claims 1 and 8 fail to cure the outstanding deficiencies, and are similarly rejected.
	Applicant’s further arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US Publication 2017/0010611 A1), hereinafter Tao, in view of Kobayashi et al. (US Patent 2016/0227105 A1), hereinafter Kobayashi, further in view of Brett (US Publication 2003/0071897 A1).

Regarding claim 1, Tao discloses a method for processing content of an electronic device, the method comprising:
Receiving data of a video including at least one image frame (an unmanned aerial vehicle [“UAV”] provided with a camera includes providing video or still frames of image information, at ¶ 0041 and 0053) and sensor data including at least one sensor value from a first external electronic device through a communication module (the degree of orientation of the UAV about one or more axes may be represented by displayed numerical values, at ¶ 0221.  The system includes a remote controller and display separate from and in communication with the UAV, at ¶ 0075 and seen in Fig. 1, and at ¶ 0071); and
outputting a user interface visually displaying the at least one sensor value through a display (the display device may provide visual and/or textual representation of gimbal attitude data, at ¶ 0062).
Tao fails to explicitly disclose changing a sensor value based on a second user input.
Kobayashi discloses an interface for a device display, similar to Tao.  Furthermore, Kobayashi discloses determining a sensor value based on selection input, changing the sensor value, and outputting an image frame corresponding to the changed sensor value (changes made to the settings values of a digital camera, similar to that used in Tao, are actuated by menu selections.  The resulting changes are reflected in the images captured by the camera.  See ¶ 0084 and Figs. 3A-3C, as displayed settings values may be changed through user manipulation.  Optical images captured by an image sensor are captured and processed with respect to the desired settings, at ¶ 0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface of Tao to include the camera sensor settings of Kobayashi.  One would have been motivated to make such a combination for the advantage of providing an operation environment according to the needs of a user on a customizable setting screen.  See Kobayashi, ¶ 0015.

Brett discloses image processing systems and methods for modifying digital images similar to those of Tao and Kobayashi.  Furthermore, Brett discloses wherein desired image modifications are selected by a user (see ¶ 0046-0048) and applying the corrections to the digital images as a function of a time code (see ¶ 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tao and Kobayashi to include the time-coded video correction of Brett.  One would have been motivated to make such a combination for the advantage of applying image corrections with “good accuracy”.  See Brett, ¶ 0006.

	Regarding claim 3, Tao, Kobayashi, and Brett disclose the method of claim 1, wherein the sensor data includes a sensor value related to a gyro sensor, and wherein the sensor value related to the gyro sensor includes a value related to a rotation direction and a value related to a magnitude (Tao discloses a control mode taking into account weather conditions, such that attitude variables are modified to properly compensate, at ¶ 0164.  Tao discloses the use of an accelerometer or gyroscope, at ¶ 0062.  Kobayashi discloses the system utilizing direction information through the use of an acceleration sensor or gyro sensor, at ¶ 0081).

	Regarding claim 4, Tao, Kobayashi, and Brett disclose the method of claim 3, wherein changing the sensor value based on the second user input includes changing at least one of the value related to the rotation direction and the value of the magnitude included in the sensor 

	Regarding claim 7, Tao, Kobayashi, and Brett disclose the method of claim 1, further comprising outputting the at least one image frame included in the video data as a preview image through the display (Tao discloses an unmanned aerial vehicle [“UAV”] provided with a camera includes providing video or still frames of image information, at ¶ 0041 and 0053.  Kobayashi discloses an electronic viewfinder for performing live image display, at ¶ 0070).

	Regarding claim 8, Tao discloses an electronic device comprising:
a display (display device 102 of Fig. 1 and ¶ 0056);
a communication module (the remote control system and gimbal control system remotely communicate, at ¶ 0055);
a memory (the system utilizes memory to store related data, at ¶ 0043); and
a processor electrically connected to the display, the communication module, and the memory (the system includes at least one processor, at ¶ 0049), wherein the processor is configured to:
receive data of a video including at least one image frame (an unmanned aerial vehicle [“UAV”] provided with a camera includes providing video or still frames of image information, at ¶ 0041 and 0053) and sensor data including at least one sensor value from a first external electronic device through the communication module (the degree of orientation of the UAV about one or more axes may be represented by displayed numerical values, at ¶ 0221.  The 
output a user interface visually displaying the at least one sensor value through a display (the display device may provide visual and/or textual representation of gimbal attitude data, at ¶ 0062).
Tao fails to explicitly disclose the limitation of change a sensor value based on a user input.
Kobayashi discloses an interface for a device display, similar to Tao.  Furthermore, Kobayashi discloses determining a sensor value based on selection input, changing the sensor value, and outputting an image frame corresponding to the changed sensor value (changes made to the settings values of a digital camera, similar to that used in Tao, are actuated by menu selections.  The resulting changes are reflected in the images captured by the camera.  See ¶ 0084 and Figs. 3A-3C, as displayed settings values may be changed through user manipulation.  Optical images captured by an image sensor are captured and processed with respect to the desired settings, at ¶ 0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface of Tao to include the camera sensor settings of Kobayashi.  One would have been motivated to make such a combination for the advantage of providing an operation environment according to the needs of a user on a customizable setting screen.  See Kobayashi, ¶ 0015.
Tao and Kobayashi fail to explicitly disclose the limitations of in response to changing the sensor value, identify at least one image frame to be changed based on time information corresponding to the changed sensor value, changing the identified at least one image frame according to the changed sensor value, and output the video including the at least one changed image frame corresponding to the sensor value in accordance with the changed sensor value through the display.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tao and Kobayashi to include the time-coded video correction of Brett.  One would have been motivated to make such a combination for the advantage of applying image corrections with “good accuracy”.  See Brett, ¶ 0006.

	Regarding claim 10, Tao, Kobayashi, and Brett disclose the electronic device of claim 8, wherein the sensor data includes a sensor value related to a gyro sensor, and wherein the sensor value related to the gyro sensor includes a value related to a rotation direction and a value related to a magnitude (Tao discloses a control mode taking into account weather conditions, such that attitude variables are modified to properly compensate, at ¶ 0164.  Tao discloses the use of an accelerometer or gyroscope, at ¶ 0062.  Kobayashi discloses the system utilizing direction information through the use of an acceleration sensor or gyro sensor, at ¶ 0081).

	Regarding claim 11, Tao, Kobayashi, and Brett disclose the electronic device of claim 10, wherein the processor is configured to: change at least one of the value related to the rotation direction and the value of the magnitude included in the determined sensor value based on the second user input, and
rotate and output the at least one image frame corresponding to the determined sensor value in accordance with the changed sensor value based on the second user input (Tao discloses a control mode taking into account weather conditions, such that attitude variables are modified to properly compensate, at ¶ 0164.  Tao discloses the use of an accelerometer or 

Regarding claim 14, Tao, Kobayashi, and Brett disclose the electronic device of claim 8, wherein the processor is configured to output the at least one image frame included in the video data as a preview image through the display (Tao discloses an unmanned aerial vehicle [“UAV”] provided with a camera includes providing video or still frames of image information, at ¶ 0041 and 0053.  Kobayashi discloses an electronic viewfinder for performing live image display, at ¶ 0070).

Regarding claim 15, Tao discloses a computer readable recording medium storing instructions configured to cause at least one processor of an electronic device to perform at least one operation if the instructions are executed by the at least one processor (Tao discloses the use of a memory and at least one processor, at ¶ 0043 and 0049), wherein the at least one operation comprises:
receiving data of a video including at least one image frame (an unmanned aerial vehicle [“UAV”] provided with a camera includes providing video or still frames of image information, at ¶ 0041 and 0053) and sensor data including at least one sensor value from a first external electronic device through a communication module of the electronic device (the degree of orientation of the UAV about one or more axes may be represented by displayed numerical values, at ¶ 0221.  The system includes a remote controller and display separate from and in communication with the UAV, at ¶ 0075 and seen in Fig. 1, and at ¶ 0071); and
outputting a user interface visually displaying the at least one sensor value through a display of the electronic device (the display device may provide visual and/or textual representation of gimbal attitude data, at ¶ 0062).
Tao fails to explicitly disclose changing a sensor value based on a second user input.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface of Tao to include the camera sensor settings of Kobayashi.  One would have been motivated to make such a combination for the advantage of providing an operation environment according to the needs of a user on a customizable setting screen.  See Kobayashi, ¶ 0015.
Tao and Kobayashi fail to explicitly disclose the limitations of in response to changing the sensor value, identifying at least one image frame to be changed based on time information corresponding to the changed sensor value, changing the identified at least one image frame according to the changed sensor value, and outputting the video including the at least one changed image frame corresponding to the sensor value in accordance with the changed sensor value through the display.
Brett discloses image processing systems and methods for modifying digital images similar to those of Tao and Kobayashi.  Furthermore, Brett discloses wherein desired image modifications are selected by a user (see ¶ 0046-0048) and applying the corrections to the digital images as a function of a time code (see ¶ 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tao and Kobayashi to include the time-coded video correction of Brett.  One would have been motivated to make such a combination for the advantage of applying image corrections with “good accuracy”.  See Brett, ¶ 0006.

Claims 2, 5, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao, in view of Kobayashi, in view of Brett, in view of Tofte et al. (US Patent 10,145,684 B1), hereinafter Tofte.

Regarding claim 2, Tao, Kobayashi, and Brett disclose the method as in claim 1.  Tao and Kobayashi fail to explicitly disclose identifying whether the electronic device is connected to communicate with a second external electronic device related to the sensor data; and
outputting, through the display, a user interface for providing a function of selecting any one of two or more second external electronic devices if the electronic device is connected to communicate with the two or more second external electronic devices.
Tofte discloses systems and methods for controlling UAVs with camera functionality similar to Tao, Kobayashi, and Brett.  Furthermore, Tofte discloses wherein a plurality of UAVs may “communicate with one another to perform tasks as an intelligent group” and wherein “[i]ndividual control of one or more UAVs…may be implemented” (see col. 4, lines 3-14), and providing an interface “to facilitate the control and/or monitoring of one or more UAVs”, at col. 16, lines 65-67.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the UAV control systems and methods of Tao, Kobayashi, and Brett to include the multiple UAV control of Tofte.  One would have been motivated to make such a combination for the advantage of providing systems in which control of multiple UAVs is necessary.  See col. 1, lines 42-45.

	Regarding claim 5, Tao, Kobayashi, Brett, and Tofte disclose the method of claim 2, further comprising:

extracting the at least one sensor value related to the second external electronic device from the sensor data if the electronic device is connected to communicate with the second external electronic device; and transmitting the extracted at least one sensor value to the second external electronic device through the communication module (Tofte discloses an intelligent control of a plurality of UAVs, at col. 4, lines 3-14).

Regarding claim 6, Tofte discloses requesting the first external electronic device to transmit the at least one sensor value related to the second external electronic device if the electronic device is connected to communicate with the second external electronic device (Tofte shows a plurality of UAVs in communication with a central monitoring system and several external computing devices, at Fig. 1, and the UAVs include elements for transmitting image and video to one or more of the central monitoring system, another UAV, or one or more of the external computing devices, at col. 7, lines 13-20). 

	Regarding claim 9, Tao, Kobayashi, and Brett disclose the electronic device of claim 8.  Tao and Kobayashi fail to disclose such, wherein the processor is configured to: 
identify whether the electronic device is connected to communicate with a 
second external electronic device related to the sensor data, and
output, through the display, a user interface for providing a function of selecting any one of two or more second external electronic devices if the electronic device is connected to communicate with the two or more second external electronic devices.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the UAV control systems and methods of Tao, Kobayashi, and Brett to include the multiple UAV control of Tofte.  One would have been motivated to make such a combination for the advantage of providing systems in which control of multiple UAVs is necessary.  See col. 1, lines 42-45.

Regarding claim 12, Tao, Kobayashi, Brett, and Tofte disclose the electronic device of claim 9, further comprising a haptic module, wherein the processor is configured to:
output the at least one sensor value included in the sensor data through the haptic module if the electronic device is not connected to communicate with the second external electronic device (Tao discloses providing feedback signals related to the position or movement of actuators [“sensors”], at ¶ 0072), and
extract the at least one sensor value related to the second external electronic device from the sensor data if the electronic device is connected to communicate with the second external electronic device, and transmit the extracted at least one sensor value to the second external electronic device through the communication module (Tofte discloses an intelligent control of a plurality of UAVs, at col. 4, lines 3-14).

Regarding claim 13, Tofte discloses wherein the processor is configured to request the first external electronic device to transmit the at least one sensor value related to the second .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145